 Case 1:16-cr-00388-BMC Document 32 Filed 04/08/20 Page 1 of 2 PageID #: 190



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,                                 No. 16 CR 388 -(BMC )



        v.                                                ORDER


HASSAN CHUNN
                                    Defendant.
------------------------------------------------------x


                  ORDER DIRECTING THE COMPASSIONATE RELEASE
               OF DEFENDANT HASSAN CHUNN UNDER 18 U.S.C. 3582(C)(1)
                   AS AMENDED BY THE FIRST STEP ACT, P.L. 115-391


        It is hereby ORDERED that defendant Hassan Chunn’s motion for compassionate release
is granted; and it is further
        ORDERED that defendant’s sentence be modified to home incarceration; and it is further
        ORDERED that the warden of MDC , at 80 29th Street, Brooklyn NY, 11232 shall
forthwith​ release from custody the person of defendant Hassan Chunn; and is it further
        ORDERED that defendant Hassan Chunn shall not spend 14 days in quarantine at MDC
prior to his release, but shall be released immediately upon the institution’s receipt of this Order,
and shall instead be on home incarceration with the conditions as instructed and described by the
Court; and it is further
        ORDERED that defendant Hassan Chunn shall abide by all the terms and conditions of
home incarceration that were previously imposed one him and are memorialized in the transcript
of the court and judgement of conviction; and it is further
        ORDERED that upon his release, defendant Hassan Chunn shall proceed immediately to
893 Belmont avenue, Brooklyn 11208 (the “Residence”) where he shall reside during his term
of home incarceration and supervised release; and it is further
 Case 1:16-cr-00388-BMC Document 32 Filed 04/08/20 Page 2 of 2 PageID #: 191



         ORDERED that defendant shall while on home incarceration shall not leave his home for
any reason other than medical emergency.

Dated:          New York, New York
                      8 2020
                April __,
                                           Digitally signed by
                                           Brian M. Cogan
                                            Honorable Brian M. Cogan
                                            United States District Judge


BY ECF TO ALL COUNSEL
BY EMAIL AND FAX TO FCI NAME OF FACILITY, LOCATION
